Robinson, J.
(concurring). This is an appeal from an order and judgment denying a new trial in favor of tbe plaintiff in a suit for malicious prosecution. Tbe complaint charges that in 1915, without probable cause, tbe defendant falsely and maliciously charged tbe plaintiff witb tbe crime of adultery, caused bis arrest, procured false-evidence against him, so that be was bound over and put on trial in tbe district court, and that on tbe trial tbe plaintiff was acquitted and discharged. Special damages were alleged and proved to tbe amount of $850, and tbe jury found a verdict in favor of tbe plaintiff for $1,850. Tbe strong presumption is that tbe evidence was sufficient to sustain tbe verdict, and that presumption is well fortified by reading tbe evidence.
Defendant charged that on December 3, 1914, tbe plaintiff committed adultery, and be circulated a report to that effect. Tbe plaintiff commenced an action against him for slander. Then on July 17, 1915, tbe defendant made complaint and caused tbe arrest.
Defendant’s wife was a sickly woman, who bad been for years subject to epileptic fits. Apparently defendant wanted a new wife, and forced her to say that tbe plaintiff bad been witb her, which was not true. Subsequently, in presence of tbe defendant and of numerous other parties, she stated positively that she was forced to say what she said; that defendant stood before her witb a butcher-knife and forced her to say it; and she made tbe declaration in presence-of the defendant and of nearly a dozen other parties, and said it in a loud voice, and was crying when she said it. She wept for tbe disgrace and shame which tbe defendant bad brought upon her, and which probably shortened her life. It is true she was called as a witness for her husband, and directly contradicted tbe testimony of all tbe numerous witnesses as to what she bad said in tbeir presence. Then she was taken witb one of her fits and bad to leave tbe witness stand. Her statements are so well disproved that her denial simply shows tbe fear she bad of her husband.
Tbe jury saw tbe poor, sickly woman, and beard her testimony and *563that of all the other witnesses; and they had a right to conclude as they did, that the plaintiff was perfectly innocent, and that defendant put up a job and forced his wife to aid him, and that the prosecution was causeless, and not in good faith; and such is the convincing evidence.' Hence, the conclusion is that defendant had a fair trial. The charge of the court was manifestly fair. The verdict is far from being excessive. It might well have been for $5,000,
Judgment affirmed.
*556Note. — As to availability of advice of counsel as a defense in an action for malicious prosecution, see notes in 18 L.K.A.(N.S.) 49 and 39 L.K.A.(N.S.) 207.
On power of appellate court to grant new trial for excessive damages, see note in 26 L.K.A. 391.